ORDER
This matter having been duly presented to the Court on the petition of the Office of Attorney Ethics pursuant to Rule 1:20-3(g), seeking the immediate temporary suspension of KEVIN R. SHANNON of ABSECON, who was admitted to the bar of this State in 1994;
And the Office of Attorney Ethics having reported to the Court that respondent has failed to comply with the Court’s Order filed on October 1, 2003, which directed respondent to provide the Office of Attorney Ethics with all outstanding records sought in connection with its pending investigation within 14 days of the filing date of the Order;
And good cause appearing;
It is ORDERED that KEVIN R. SHANNON is temporarily suspended from the practice of law, effective immediately, and until the further Order of the Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by respondent pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that KEVIN R. SHANNON be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
*2ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.